Case 4:09-cr-00043-SPF Document 664 Filed in USDC ND/OK on 11/20/18 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                  )
                                            )
                      Plaintiff,            )
                                            )
 -vs-                                       )      Case No. 09-CR-0043-SPF
                                            )
 LINDSEY KENT SPRINGER,                     )
                                            )
                      Defendant.            )

                                       ORDER

        Mr. Springer moves for leave to proceed in forma pauperis in his appeal of
various orders entered in this matter. Doc. no. 663.
        In support of Mr. Springer’s request for ifp status on appeal, the motion states
that Mr. Springer has been advised, after speaking with the Tenth Circuit Court of
Appeals, that he needs ifp status to qualify for appointment of counsel under the
Criminal Justice Act, 18 U.S.C. § 3006A. The motion also notes that at one of the
prior stages of these proceedings, the Tenth Circuit Court of Appeals appointed
counsel to represent Mr. Springer in that court. Finally, the motion includes a
statement describing Mr. Springer’s assets, set forth under penalty of perjury. Doc.
no. 663, pp. 1 – 6 of 8.
        Having considered these and all of Mr. Springer’s arguments, the motion will
be denied for the reasons stated below.
        Title 28 U.S.C. § 1915(a)(2) provides that a prisoner seeking to appeal a
judgment in a civil proceeding without prepayment of fees, must file the affidavit
required by § 1915(a)(1), and must submit a certified copy of the prisoner’s trust
fund account for the six-month period preceding the notice of appeal. The affidavit
Case 4:09-cr-00043-SPF Document 664 Filed in USDC ND/OK on 11/20/18 Page 2 of 3




required by § 1915(a)(1) requires certain information to be included and must state
the affiant’s belief that he is entitled to redress.
       Mr. Springer’s motion does not show (or state) that he is unable to pay the
fees which are necessary in order to proceed with this appeal. For example, Mr.
Springer’s description of his asserts indicates that he has $1300 in what he
characterizes as an “institutional” account at “BOP-Trulinks” [sic]. Id. at p. 2 of 8
(referring to the Bureau of Prisons -- Trust Fund Limited Inmate Computer System,
TRULINCS). In addition, Mr. Springer’s motion does not include a certified copy
of Mr. Springer’s trust fund account statement (or the institutional equivalent
thereof) for the six-month period preceding the filing of the notice of appeal, to be
obtained from the appropriate official of the prison at which the prisoner is confined.
See, 28 U.S.C. § 1915(a)(2).
       The motion does not show that Mr. Springer is entitled to ifp status on appeal,
based on the requirements of 28 U.S.C. § 1915(a).
       Under Rule 24(a)(3), Fed. R. App. P., a party who was permitted to proceed
in forma pauperis in the district court action, or who was determined to be financially
unable to obtain an adequate defense in a criminal case, may proceed ifp on appeal
without further authorization “unless…the district court…certifies that the appeal is
not taken in good faith or finds that the party is not otherwise entitled to proceed in
forma pauperis and states in writing its reasons for the certification or finding.”
Pursuant to this Rule, the court finds that, for the reasons stated in detail in the
preceding paragraph, Mr. Springer’s motion does not meet the requirements
necessary for such a motion to be granted.
                                       Conclusion
        Mr. Springer’s application for in forma pauperis status on appeal fails to
meet both the procedural and the substantive requirements which are necessary in
order for leave to be granted, to a prisoner, to proceed on appeal without prepayment

                                             2
Case 4:09-cr-00043-SPF Document 664 Filed in USDC ND/OK on 11/20/18 Page 3 of 3




of filing fees. Accordingly, Mr. Springer’s motion is DENIED. The Clerk of this
Court SHALL so advise the Clerk of the Tenth Circuit Court of Appeals.
        IT IS SO ORDERED this 20th day of November, 2018.




09-0043p154.docx




                                       3
